Citation Nr: 1112372	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that granted service connection and a noncompensable rating for bilateral hearing loss, effective September 28, 2007.  By this decision, the RO also denied service connection for tinnitus.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for tinnitus, the Board finds that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has tinnitus that is related to service.  He specifically alleges that his tinnitus was related to the loud noise exposure he experienced while on active duty.  The Veteran reports that he was exposed to aircraft engine noise while serving aboard an aircraft carrier and that he was also exposed shells being fired from his ship.  He essentially alleges that he has suffered from tinnitus since his period of service.  

The Veteran had active service from December 1943 to May 1946.  His available service personnel records indicate that he served aboard the USS Lexington and the USS Apollo and that he had twenty months of sea duty.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of tinnitus.  

The first post-service evidence of record of any possible tinnitus is in November 2006.  

A November 2006 treatment report from the Ear Institute of Texas noted that the Veteran reported that he was exposed to 40 mm antiaircraft noise on an aircraft carrier after he had temporarily removed an ear plug from his right ear.  He stated that he temporarily had complete loss of hearing in his right ear, but that it then began to partially return two to three weeks after the incident.  The Veteran reported that he had noticed persistent right-sided hearing loss since that time, as well as a progression of hearing loss in his left ear.  He reported that he had intermittent tinnitus, but that he was not sure which ear was affected.  The diagnoses included sensorineural hearing loss and tinnitus.  The examiner indicated that the Veteran had likely noise induced hearing loss from the Navy.  

A November 2007 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had suffered from bilateral hearing problems since 1994.  He stated that during the time he was in the Navy, he was in ordinance and was exposed to noise on the flight deck as well as from 40 mm guns.  The Veteran indicated that following his military service, he did janitorial work, construction work, as well as working as a truck driver and in a warehouse.  He stated that he was a forklift operator and worked in cold storage and that he had noise exposure from the forklifts.  The examiner noted that the Veteran had tinnitus and that he could not recall when the tinnitus began.  It was noted that the Veteran's tinnitus was bilateral and periodic.  The Veteran reported that his tinnitus occurred about once a month.  He indicated that his tinnitus was mild and that it did not affect his daily life.  The Veteran described his tinnitus as being as loud as normal conversation and that it was of a high pitched ringing nature.  

The examiner reported that the Veteran's tinnitus was intermittent, that it occurred once a month, and that it was considered to be within normal limits.  As to the etiology of the Veteran's tinnitus, the examiner indicated that "tinnitus as intermittent as one time per month [was] considered to be within normal limits."  The examiner indicated, as to summary, that the Veteran had mild to severe mixed hearing loss in the right ear and hearing within normal limits through 2000 Hertz with moderate sensorineural loss of sensitivity at 3000 and 4000 Hertz in the left ear.  The examiner indicated that "based on the noise exposure information provided by [the Veteran], it was [his] opinion that it [was] as likely as not [that] noise exposure in the U.S. Navy contributed to his present hearing status."  The examiner indicated that "with regard to tinnitus, at the rate of about one time per month which [was] considered to be within normal limits."  

At the March 2011 Board hearing, the Veteran testified that he was exposed to loud noise exposure from his ship firing shells as well as from being on the flight deck of an aircraft carrier.  He stated that on one occasion when they were firing, he suffered a temporary loss of hearing.  The Veteran reported that he had tinnitus all the time, both in the daytime and at night.  He indicated that he would have tinnitus sometimes every two days and sometimes every day.  The Veteran remarked that the ringing in his ears would come and go.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the November 2007 VA audiological report noted that the Veteran had tinnitus and that he could not recall when the tinnitus began.  It was reported that the Veteran's tinnitus was bilateral and periodic.  The Veteran stated that his tinnitus occurred about once a month.  The examiner indicated that the Veteran's tinnitus was intermittent, that it occurred once a month, and that it was considered to be within normal limits.  As to the etiology of the Veteran's tinnitus, the examiner specifically indicated that "tinnitus as intermittent as one time per month [was] considered to be within normal limits."  The examiner also commented that "with regard to tinnitus, at the rate of about one time per month which [was] considered to be within normal limits."  The Board observes that it is unclear what the examiner means by the statement that the Veteran's tinnitus is within normal limits.  Additionally, the examiner did not specifically address whether the Veteran's tinnitus was related to his period of service, or for that matter, to his service-connected bilateral hearing loss.  Further, the Board notes that a previous November 2006 treatment report from the Ear Institute of Texas noted that the Veteran reported that he had intermittent tinnitus, but that he wasn't sure which ear was affected.  The Veteran apparently did not indicate that his tinnitus only occurred once a month at that time.  The Veteran has subsequently reported that he has tinnitus all the time, both in the daytime and at night.  

The Board observes that the Veteran is competent to report that he had tinnitus in service and that he had tinnitus since service, which he has essentially alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the opinions provided by the examiner pursuant to the November 2007 VA audiological examination report are less probative in this matter.  

The Board notes that the Veteran essentially alleges that he has suffered from tinnitus since his period of service.  See Davidson, supra.  Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service, and has continued since then.  See Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, the Board observes that it is known that tinnitus is often considered to have a common etiology with, or to be secondary to, sensorineural hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 1988).  The Veteran's bilateral hearing loss, which is already service-connected, clearly has a sensorineural component.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

The other issue on appeal is entitlement to an initial higher (compensable) rating for bilateral hearing loss.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA audiological examination in November 2007.  As to a summary, the examiner indicated that the Veteran had mild to severe mixed hearing loss in the right ear and hearing within normal limits through 2000 Hertz with moderate sensorineural loss of sensitivity at 3000 and 4000 Hertz in the left ear.  

The Board observes that the Veteran has received treatment for his bilateral hearing loss subsequent to the November 2007 VA audiological examination.  For example, a June 2009 VA treatment entry noted that the Veteran was suffering from hearing loss and that he needed hearing aids.  The assessment included hearing loss, refer to audiology for a hearing aids evaluation.  

A November 2009 VA treatment entry noted that the Veteran had received hearing aids, that he was having no problems, and that the hearing aids helped tremendously.  The assessment included hearing loss, refer to audiology for a hearing aid evaluation.  

The Board observes that the Veteran has not been afforded a VA examination as to his service-connected bilateral hearing loss in over three and a half years.  Additionally, the record clearly raises a question as to the current severity of the Veteran's service-connected bilateral hearing loss.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems since November 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records (including records of any audiological evaluations performed by audiology for hearing aid purposes) since November 2009 should be obtained.  

2.  Have the Veteran undergo a VA examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  

3.  Thereafter, review the Veteran's claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


